On Rehearing.
PROVOSTY, X
This is a petitory action. The property in dispute is swamp land, described as N. E. % of section 28, township 11, range 9 E. It was patented by the state to Emile Pitre in 1855. Plaintiff claims that it purchased it from Walter Gilmore in 1902; that Gilmore purchased it from Berwick Lumber Company in 1899; that the Berwick Lumber Company purchased it from G. Sitges in 1889; that Sitges purchased it at sheriff’s sale from G. H. Ring in 1887; that Ring purchased it from Louis Leon in 1883. No conveyance from Emile Pitre to Louis Leon is shown. The missing link is sought to be supplied by an act of ratification, signed by Euphroisie Pitre and Clemile Pitre, of date October, 1902. No attempt is made to connect Euphroisie Pitre and Clemile Pitre with Emile Pitre, except by the recital in the act of ratification that they are his children and heirs, which, of course, is not evidence. No evidence is offered of the death of Emile Pit-re, or of how old he would be at this time, if living, so as to raise a presumption of death. Defendant claims title through a tax sale made to the state in May, 1900, for the taxes of 1889, assessed to Emile Pitre.
Plaintiff has failed to show any title from Emile Pitre, and must fail as against a possessor in good faith.
Judgment set aside, and suit dismissed, as in case of nonsuit.